Citation Nr: 1613487	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a December 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia.  In that decision, the RO denied service connection for tinnitus and a skin disability, and granted service connection for bilateral hearing loss with an initial noncompensable (zero percent) disability rating effective April 19, 2007.  The Veteran submitted a notice of disagreement with regard to these issues in November 2008.  A statement of the case ("SOC") pertaining to the issue of a higher initial rating for hearing loss was issued in February 2010, and the Veteran perfected his appeal of that issue by way of a VA Form 9 received later that month.  

A separate SOC pertaining to the service connection issues of tinnitus and a skin disability was also issued in February 2010, and the Veteran perfected his appeal of these issues by way of a VA Form 9 received later that month.  In October 2010, the RO granted service connection for tinnitus and in February 2011, the RO granted service connection for a skin disorder.  As such, these issues are no longer before the Board.

The Veteran requested that he be scheduled for a Board videoconference hearing on his VA Form 9; however, he withdrew his request in October 2011.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  At worst, since the grant of service connection, the Veteran manifested Level I hearing in his right ear and Level I hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In this case, the Veteran was initially sent a letter dated in May 2007 that informed him of the evidence necessary to establish service connection for bilateral hearing loss and determine an initial disability rating.  See May 2007 VCAA letter, pgs. 6-7.  The Board acknowledges, however, that the May 2007 letter did not notify the Veteran of the evidence necessary to substantiate a claim for a higher rating should his disability be service-connected.  In Dingess/Hartman v. Nicholson, the Court of Veterans' Appeals ("Court") held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 491 (2006); see also VAOPGCPREC 8-2003 (in which VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).  To the extent that Dingess requires more extensive notice as to potential downstream issues, the Board observes that the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection in this case.  Since the Veteran was fully informed of the evidence needed to substantiate this claim (discussed in more detail below), the Board finds no prejudice to the Veteran in proceeding with the present decision.  Id., see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In terms of VA's duty to assist, VA has aided the Veteran in obtaining evidence and afforded him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has also been reviewed. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that the Veteran has been afforded three (3) VA examinations that assessed the severity of his bilateral hearing loss.  Given that the Veteran's pertinent medical history was noted by the examiners and these examination reports set forth findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds that the examinations of record are adequate for rating purposes and additional examinations are not necessary regarding the higher initial rating claim for bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in connection with his claim.  Accordingly, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.

Law and Analysis

The Veteran has been assigned a zero percent disability rating for his service-connected bilateral hearing loss.  See December 2007 rating decision; November 2015 supplemental SOC.  He seeks a compensable rating.  The pertinent evidence consists of three VA audiological examinations.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA (set forth above with Table VI) is used when the examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85 (c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In this case, the medical evidence does not support a disability rating greater than zero percent (a compensable rating) for the Veteran's bilateral hearing loss.  In this regard, the Veteran was afforded three VA examinations in relationship to this appeal in accordance with the methods described in 38 C.F.R § 4.85.  Of these, a September 2007 VA examination report reveals that the Veteran had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
70
LEFT
5
10
25
45
65

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 44dB (15dB + 30dB + 60dB + 70dB = 175/4 = 43.75dB loss).  She also found that his left ear decibel loss was 36dB (10dB + 25dB + 45dB  +65dB = 145/4 = 36.25dB loss).  See September 2007 VA examination report, p.1.  The Veteran's Maryland CNC word list showed 92 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear.  

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear. Using Level I hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a zero percent (noncompensable) rating. 

In addition to the September 2007 examination report, the Veteran was provided a VA audiological examination in October 2010.  The findings from this examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
70
LEFT
10
20
30
55
70

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 47.5dB (20dB + 35dB + 65dB + 70dB = 190/4 = 47.5) and his average left ear decibel loss was 43.75dB (20dB + 30dB + 55dB + 70dB = 175/4=43.75).  The CNC word list showed 96 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.

Again, utilizing Tables VI and VII above, the audiological findings show a Level I hearing acuity in the Veteran's right ear and Level I hearing acuity in his left ear under Table VI.  See October 2010 VA examination report.  Using Level I hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a zero percent (noncompensable) rating. 

In addition to the September 2007 and October 2010 examination reports, the Veteran was provided another VA audiological examination in April 2013.  The findings from this examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
60
LEFT
15
15
25
45
60

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 42dB (20dB + 35dB + 55dB + 60dB = 170/4 = 42) and his average left ear decibel loss was 36 dB (15dB + 25dB + 45dB + 60dB = 145/4=36).  The CNC word list showed 96 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.

Again, utilizing Tables VI and VII above, the audiological findings show a Level I hearing acuity in the Veteran's right ear and Level I hearing acuity in his left ear under Table VI.  See April 2013 VA examination report.  Under Table VII, these findings show that the Veteran's bilateral hearing loss was properly calculated again to be a zero percent disability rating.  Therefore, based upon the audiology examinations of record, the Board finds that the Veteran's bilateral hearing loss was properly assigned an initial noncompensable evaluation under Diagnostic Code 6100.  

The Board has also considered the application of 38 C.F.R. § 4.86 [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss does not meet the criteria under that section.  Indeed, none of the examination reports documents that the Veteran's puretone thresholds are 55 decibels or more in each of the specified frequencies (1000, 2000, 3000, and 4000 Hertz); or that there is a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating on the basis that his hearing loss has been service-connected, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a compensable rating on a scheduler basis is not warranted.  

A review of the record also fails to show that a referral for extraschedular consideration is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's hearing loss disability for the entire duration of this appeal.  The Veteran's hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to stating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id., at 455. 

In terms of symptomatology and functional impairment, the Board notes the Veteran has reported that his hearing loss makes it difficult to hear in group situations, and to hear the television and radio.  See October 2010 VA examination report.  Moreover, the examiner noted during the April 2013 VA examination, that the Veteran's hearing loss disability makes it difficult for him to understand his spouse.  It was noted in terms of occupation, the Veteran may have trouble working well in very noisy environments and in environments that required him to often use non face-to-face communications equipment such as speakers and intercoms; or in jobs which require a great deal of attention to high pitch sounds.  While it is true the Veteran has bilateral sensorineural hearing loss, the evidence reveals that his hearing loss is not worse than contemplated by the scheduler criteria.  See September 2007, October 2010, and April 2013 VA examination reports.  There has been no showing of any (much less marked) interference with employability or that the Veteran's bilateral hearing loss has necessitated any (much less frequent) periods of hospitalization.  In fact while the examiner opined that the Veteran's hearing loss had some impact on the ordinary conditions of daily life, to include the ability to work, the examiner also indicated that many individuals with the Veteran's degree of hearing loss or worse function well in many occupational settings.  See April 2013 VA examination report.  In the absence of such factors, the Board does not find that the Veteran has any functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Referral for extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional hearing loss impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Lastly, the Board observes that a claim for a total disability rating based on individual unemployability ("TDIU") due to a service-connected disability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As set forth above, there have been no assertions or statements from the Veteran indicating that his service-connected bilateral hearing loss has rendered him unemployable, nor has any evidence in the record suggested such an issue.  As such, the Board finds the consideration of a TDIU is not appropriate in this case. 



For all the foregoing reasons, the Board finds that, an initial compensable rating for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


